Citation Nr: 0330112	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In that 
determination, the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for 
bilateral flat feet because new and material evidence had not 
been presented.   


FINDINGS OF FACT

1.  In a July 1947 rating decision, the RO denied the 
veteran's claim for service connection for bilateral flat 
feet. The veteran was notified of that determination several 
days later.  He did not file a notice of disagreement.  

2.  The evidence submitted since the July 1947 rating 
decision consists of evidence which does not bear directly 
and substantially upon the specific matter of whether the 
veteran's flat feet were incurred during service, which under 
consideration, was cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
was not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

1.  The July 1947 rating decision denying an application to 
reopen the claim for service connection for flat feet is 
final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 
38 C.F.R. § 3.104, 3.160(d), 20.200, 20.302 (2003).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for flat feet is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2003), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  The veteran filed a formal application to 
reopen his claim for service connection for bilateral flat 
feet in July 1985.  Thus, there is no issue in this case as 
to provision of a form to apply for the benefits sought.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The veteran received a copy of the December 2000 rating 
action denying his application to reopen his claim for 
service connection for bilateral flat feet.  The rating 
action provided the evidence then of record and informed the 
veteran of the type of evidence needed to support his claim.  

In a statement of the case dated in April 2000, the veteran 
was provided the evidence of record and legal analysis of the 
regulations to the facts of the claim.  In addition, VA 
informed the veteran of his and VA's duties and 
responsibilities in developing the veteran's claim in 
accordance with the VCAA, and the veteran was provided the 
VCAA implementing regulations.   As to VA's responsibilities, 
the veteran was informed that VA would help him obtain such 
things as medical records, employment records, or records 
from other Federal agencies.  The veteran was also informed 
that a VA examination or opinion would be provided if 
necessary.  The veteran was told that he must provide enough 
information about those records so that the documents could 
be requested; however, the veteran was told that it was his 
responsibility to make sure that VA received those records.  
In addition, the veteran was asked to furnish the name of all 
medical care providers, both VA and private, who had treated 
him.  In addition, the veteran was asked to provide any 
private treatment records in his possession.  
 
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Service medical records, VA medical records and private 
medical records pertinent to the matter at issue are of 
record.  VA has discharged its duty to obtain evidence on the 
veteran's behalf.

A person attempting to reopen a previously finally denied 
claim is a claimant for VCAA purposes.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has notified the 
veteran of what information it is responsible for obtaining, 
and what is necessary to reopen a previously final claim.  
However, for claims to reopen filed before August 29, 2001, 
the new regulatory definition of new and material evidence is 
inapplicable in this matter.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

In July 1947, the RO denied the veteran's claim for service 
connection for bilateral flat feet.  The veteran was notified 
of that determination in July 1947.  However, he did not file 
a notice of disagreement.  Therefore, the July 1947 rating 
action became final.  See 38 U.S.C.A. § 7105(c).  

In July 1985, the veteran filed an application to reopen his 
claim of entitlement to service connection for bilateral flat 
feet.  The Board notes that although the RO notified the 
veteran's of the denial in August 1985 on the basis that new 
and material evidence had not been submitted, the RO failed 
to provide the veteran with his appellate rights in regard 
thereto.  See 38 C.F.R. §§ 3.103; 19.25 (2003).  Although the 
veteran did not file a notice of disagreement with the August 
1985 rating action, the claim remained pending.  

In October 1998, the veteran filed another claim to reopen 
his claim for service connection for flat feet.  In a 
September 1999 rating action, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral flat feet.  The veteran was notified 
of that determination in October 1999 and his appellate 
rights were provided.  He submitted a statement along with 
additional evidence to the RO in March 2000.  The Board will 
consider this statement as a notice of disagreement as it 
implies that the veteran was not satisfied with the September 
1999 rating decision.  

This matter involves an attempt to reopen previously denied 
claims; the laws and regulations pertaining to finality and 
reopening of claims are pertinent to the appeal.  If a notice 
of disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2003).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In the July 1947 rating action, the RO denied service 
connection for bilateral flat feet on the basis that the 
evidence did not establish show treatment of flat feet during 
service and that the evidence did not establish that the 
veteran's flat feet were incurred in or aggravated by 
service.  

The evidence considered by the RO in February and July 1947 
consisted of the veteran's service medical records which were 
negative for complaints or findings of bilateral flat feet or 
any other foot disorder.  The veteran's feet were normal when 
the veteran was examined for entrance in and separation from 
service.  The evidence also consisted of a sworn statement of 
the veteran dated in February 1947 wherein he testified that 
he started experiencing pain in his feet during service in 
October 1945, but that he did not seek treatment because the 
discomfort was intermittent.  A February 1947 rating was 
confirmed in July 1947 after considering additional evidence 
consisting of a VA examination in July 1947, a statement from  
Lumb Woodworking Company, Inc, dated in April 1947, 
affidavits from the veteran's parents and sister, and a 
statement from the veteran's podiatrist dated in February 
1947.  

In statements dated in April 1947, the veteran's family 
indicated that the veteran had reported (in letters) the 
onset of pain in his feet beginning in October 1945 after 
standing for long periods and that he continued to experience 
foot problems after service.  In a statement dated in April 
1947, the veteran's former employer reported that the veteran 
experienced problems with flat feet from October 1946 to 
April 1947.  At a VA examination dated in July 1947, the 
veteran reported that he did not receive an examination for 
"weak feet " during service.  However, the veteran 
indicated that on a couple of occasions he had to do 
discontinue exercises.  An examination of the feet revealed 
that the arches of the feet were obtuse, that the feet were 
congenitally long and narrow with poor arch formation.  The 
diagnosis was third degree weak feet, symptomatic.  The 
veteran's podiatrist indicated that the veteran had received 
treatment for bilateral weak feet.  

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for bilateral flat feet in 
July 1985.  Therefore, the claim is governed by the previous 
version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence submitted subsequent to the July 1947 final rating 
action consists of 
VA Outpatient treatment reports from January 1999 to August 
1999 which showed no treatment for flat feet.  There are also 
VA and private medical records dated in February 2000 that 
show that the veteran was treated for foot disorders 
including bilateral pes planus.  In a February 2000 
statement, the veteran's private podiatrist indicated that 
the veteran requested a radiographic examination in 
association with his claim for foot problems that developed 
in connection with service from 1943 to 1946.  It was noted 
that X-rays revealed, in pertinent part, degenerative changes 
along the dorsal surfaces of the tarsal bones and findings 
consistent with Talipes equines (severe flatfoot).  VA 
treatment records dated in February 2002 revealed diagnosis 
of onychomycosis, hammertoes, right foot drop, and left foot 
pes planus.  The evidence also includes memorandum of VA 
staff podiatrist dated in April 2001 wherein the doctor 
indicated that the veteran was seen for painful thickened 
nails and that the veteran reported that his flat feet were 
aggravated by shoes that he wore during service.  

The evidence submitted since the prior rating action in July 
1947 is not new and material.  The evidence is cumulative of 
that previously considered in that it, as well the prior 
evidence, merely shows that the veteran has bilateral pes 
planus.  The April 2001 VA statement wherein the veteran 
indicated that his fleet were aggravated by shoes that he 
wore in service cannot serve as the basis for reopening his 
claim.  Although the veteran may attest to symptoms that he 
experienced in service, he, as a layperson, is not competent 
to render a medical opinion as to the etiology of his pes 
planus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  New or material evidence might consist of a medical 
opinion linking the veteran's current disorders to his period 
of service, and showing that his disorder either began in 
service, or was aggravated by service.  

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such, the claim must be denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for bilateral flat feet, the 
appeal is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



